Citation Nr: 1707060	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  10-14 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for impotency/erectile dysfunction, to include as secondary to service-connected gunshot wound to the abdomen with injury to the small bowel and colon and/or spastic bladder due to gunshot wound, and/or medications taken for service-connected disabilities.

2.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD) and hiatal hernia, to include as secondary to service-connected gunshot wound to the abdomen with injury to the small bowel and colon, and/or medications taken for service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1986.  He had subsequent service in the Arkansas Army National Guard from January 1989 to January 1990, which included a period of active duty and active duty for training from June 17, 1989 to July 1, 1989, and a period of inactive duty for training from October 10, 1989 to January 25, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  Jurisdiction of this appeal has since been transferred to the RO in Atlanta, Georgia.  

In November 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Little Rock RO.  A transcript of the hearing is of record.

In June 2013 and December 2014, the Board remanded the claims on appeal for additional development.  In September 2016, in accordance with 38 U.S.C.A. § 7109 (West 2014) and 38 C.F.R. § 20.901 (2016), the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The same month, the Veteran and his representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  Thereafter, in December 2016, the Veteran's representative submitted additional argument on his behalf.

As noted in the December 2014 remand, in October 2014, the Veteran's representative submitted a statement which raised the following issues: request to reopen a claim of service connection for coronary artery disease (now claimed as secondary to service-connected posttraumatic stress disorder (PTSD)) and a claim of service connection for sleep apnea, entitlement to service connection for degenerative joint disease of the neck and back, entitlement to a rating for a muscle group injury related to the in-service gunshot wound, and entitlement to compensation under the provision of 38 U.S.C.A. § 1151 for all disabilities treated by VA.  While these issues have been raised by the Veteran's representative in an October 2014 Written Brief Presentation, they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over such issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b)(6).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  Erectile dysfunction is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected disabilities, and/or medications taken for service-connected disabilities.

2.  The Veteran's hiatal hernia is a congenital disease, and was not aggravated beyond its natural progression as a result of his military service.

3.  GERD is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected disabilities, and/or medications taken for service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for service connection for gastrointestinal disorder, to include GERD and hiatal hernia, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by January 2009 and August 2009 letters, sent prior to the issuance of the rating decision on appeal, and a June 2013 letter, after which the Veteran's claims were readjudicated in March 2014 and April 2015 supplemental statements of the case.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.

In connection with his current claims, the Veteran was provided a VA examination in June 2009, with addendum opinions in June 2009, August 2009, December 2013, and August 2015 so as to address the etiology of his erectile dysfunction.  As to his gastrointestinal disorder, he was provided a VA examination in January 2014, with addendum opinions in February 2014 and April 2015, and a VHA opinion was obtained in September 2016.  However, the Board finds that the opinions other than those rendered by the August 2015 VA examiner in regard to the etiology of the Veteran's erectile dysfunction and the September 2016 VHA examiner in regard to the etiology of his gastrointestinal disorder are inadequate to decide the claims.  

In this regard, the opinion referable to the Veteran's erectile dysfunction offered at the June 2009 VA examination is inadequate as it was predicated on several inaccurate factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Furthermore, the June 2009 addendum opinion is inadequate as it is speculative in nature.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009).  Additionally, the August 2009 addendum opinion is inadequate as it lacks rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The December 2013 VA medical opinion is inadequate as the rationale provided seems to inherently contradict the conclusion that the Veteran's erectile dysfunction is not caused or aggravated by his PTSD or the medications taken for it.  Additionally, the opinion does not address whether the Veteran's erectile dysfunction is aggravated by his service-connected disabilities of gunshot wound to the abdomen and spastic bladder, and/or medications taken for his service-connected disabilities.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Further, with regard to the Veteran's gastrointestinal disorder, the January 2014 and February 2014 VA medical opinions are inadequate as they fail to specify whether the Veteran's hiatal hernia is a congenital disease or defect.  Additionally, the April 2015 opinion was conclusory in nature and did not include an adequate rationale.  In light of their inadequacies, these medical opinions will not be relied upon in the adjudication of the Veteran's claims.

The Board notes that the Veteran's representative contends that the August 2015 VA medical opinion regarding the etiology of the Veteran's erectile dysfunction is inadequate.

First, the representative asserts that the examiner's opinion is based on the absence of documented medical treatment many years after service.  The Board finds that the examiner's opinion was based only in part on the absence of documented medical treatment.  Specifically, the examiner explained that he reviewed the evidence of record, which included medical records that show that, shortly after his initial report of erectile dysfunction, he reported good erectile power until 1999, which was approximately ten years after his latest period of active duty.  See VA examination (February 2001).  It was not until after the RO denied service connection for erectile dysfunction on the basis that it had not been present since service that the Veteran reported erectile dysfunction since service.  In this case, the Board finds that the examiner's opinion is not based solely on the absence of medical evidence, but also information gleaned from review of the record, to include the Veteran's aforementioned statements to a clinician.  Indeed, the law does not impose any reasons-or-bases requirements on medical examiners and the adequacy of medical reports must be based upon a reading of the report as a whole.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).

Second, the Veteran's representative asserts that the examiner failed to explain why the Veteran's erectile dysfunction is not related to his psychiatric disorder.  The Board finds that, while the medical opinion is not a model of clarity, the examiner's report clearly attributes the Veteran's erectile dysfunction to nonservice-connected conditions and further states that the medical evidence of record does not support the notion that his erectile dysfunction was caused or aggravated by his psychiatric disorder or its required medications.  Accordingly, the medical opinion is persuasive as it finds support in the record and allows for the Board to make a fully informed determination.  See Monzingo, 26 Vet. App. at 105-06.

For these reasons, the Board finds that the Veteran's representative's contention that the August 2015 VA medical opinion is inadequate lacks merit.

The Board further finds that the August 2015 VA and September 2016 VHA opinions are adequate to decide the issues as they are predicated on a review of the record, which includes the Veteran's statements, his service treatment records, his post-service treatment records, and reports of physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the clinicians offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issues of entitlement to service connection for erectile dysfunction and a gastrointestinal disorder has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the November 2010 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the experiences the Veteran alleges resulted in his current disorders, the type and onset of symptoms, and his contention that his military service and/or his service-connected disabilities caused or aggravated his current disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  Additionally, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include providing additional VCAA notice, obtaining identified medical records, and providing additional VA examinations.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board further finds there has been substantial compliance with the June 2013 and December 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in June 2013, the matter was remanded in order to provide appropriate VCAA notice, obtain updated VA treatment records, and afford the Veteran a VA examination.  Subsequently, the Veteran was provided with appropriate VCAA notice in the June 2013 letter, updated VA treatment records were obtained, and VA examinations were conducted.  As the VA medical opinions obtained were inadequate, in December 2014, the Board remanded the matter in order to obtain additional medical opinions.  In August 2015, a VA examination was conducted.  As the medical opinion obtained regarding the Veteran's gastrointestinal disorder was inadequate, in September 2016, the Board obtained a VHA opinion.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2013 and December 2014 remand directives, and no further action in this regard is necessary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen, 7 Vet. App. at 448 (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).

A congenital defect is not subject to service connection as it is not a disease or injury within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, a congenital defect can be subject to superimposed disease or injury; if such a superimposed disease or injury occurs during military service, then service connection may be warranted for the resultant disability. VAOPGCPREC 82-90 (July 18, 1990).  The terms "disease" and "defects" must be interpreted as being mutually exclusive.  The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defects" is defined as structural or inherent abnormalities or conditions that are more or less stationary in nature.  Id.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Impotency/Erectile Dysfunction

The Veteran seeks service connection for erectile dysfunction.  He contends that his condition is related either to an in-service gunshot wound and the residuals thereof, or that it is related to medications taken for those and other service-connected disabilities.  He is service-connected for a gunshot wound to the abdomen with injury to small bowel and colon, spastic bladder, left elbow injury of the ulna with traumatic degenerative changes, and PTSD.

Historically, the Veteran served on active duty from August 1977 to August 1986.  He was shot in the abdomen in January 1981.  He suffered small bowel and colon injuries that were surgically repaired and had a temporary colostomy that was reversed after one week.  See, e.g., service treatment record (January 3, 1981).

After separation from service, the Veteran underwent cystoscopy and surgical repair for urethral stricture associated with his in-service gunshot wound.  See VA treatment record (March 2, 1981).

In May 2000, the Veteran initially sought treatment for erectile dysfunction and was diagnosed with erectile dysfunction in August 2000.  See, e.g., VA treatment record (August 11, 2000).

During a February 2001 VA examination, the Veteran reported good erectile power until 1999, that is, 18 years after his 1981 injuries, and that he sired at least one child.  However, the Veteran further reported that between 1981 and 1999, he experienced a progressive loss of libido, lethargy ,and malaise.  The examiner assessed male hypogonadism based on "bilaterally soft very small testicles," and opined that such "certainly could cause male factor problems with impotence secondary to a low testosterone."  The examiner opined that the Veteran's erectile dysfunction is not related to his in-service injuries because he had greater than 10 years with good potency after the injury with no progression of his bladder symptomatology.

In 2004, the Veteran was diagnosed with diabetes mellitus and hypertension.  See VA treatment record (May 18, 2004; August 17, 2004).  In 2005, the Veteran was diagnosed with heart disease.  See VA treatment record (October 4, 2005).  During a January 2006 heart examination, the Veteran reported chest pain during sex.  In 2009, the Veteran was diagnosed with prostate cancer and treated with radiation therapy.  See VA treatment record (February 10, 2009).

In June 2009, a VA examiner, without reviewing the claims file, noted that the Veteran reported that his erectile problems started after his gunshot wound and prior to his post-service nonservice-connected prostate cancer and radiation treatments.  The examiner found that "it is at least as likely less than 50% that the patient's erectile dysfunction is due to his gunshot wound to his bladder and subsequent treatments in that area and it is impossible to know with certainty whether there are other factors that would have played into his erectile function at this time."   Following claims file review, the examiner provided a June 2009 addendum opinion and noted that "without resorting to speculation, I cannot say whether they are due to gunshot wound...I am not able to make the correlation between the intra-abdominal gunshot wound and his erectile dysfunction.  I think his urethral stricture would not be in an area where the nerves to his penis were involved."  In an August 2009 addendum, the VA examiner noted reviewing the claims file again and found that the Veteran's erectile dysfunction was not secondary to his in-service gunshot wound.  The examiner did not provide a rationale to the last opinion.  

However, as previously discussed, the Board finds the June 2009 and August 2009 opinions to be inadequate to decide the claim as they are variously predicated on an inaccurate factual premise, speculative in nature, and/or lacks rationale.

During the November 2010 Board hearing, the Veteran reported erectile dysfunction since his in-service injury in 1981.

In July 2011, the Veteran's urologist opined that it is "quite probable" that his in-service gunshot wound more than likely could have caused erectile dysfunction, "but again, I would have to review the records to render a more significant opinion."  In this regard, he noted that the Veteran reported that the injury involved a significant colon injury and surgical repair and that,

it is quite possible that repair of the distal colon injury can result in manipulation of the genital neurovascular bundle which could result in some subfunction of his erectile tissues.  It is probably that this manipulation could, however, been the cause of both his symptoms of erectile dysfunction. Unfortunately, I do not have the records in front of me to render a definitive opinion, but the [Veteran] states that he has had symptoms of erectile dysfunction since that event, and they were exacerbated by the radiation therapy for prostate carcinoma.

Private urology (July 8, 2011).  The urologist noted that the Veteran has experienced good erections since he began treatment in 2010.

As noted above, in June 2013, the Board remanded the claims on appeal for additional development.  In this regard, the Board specifically requested that the AOJ afford the Veteran a VA examination to determine the likelihood that his current impotency/erectile dysfunction is causally related to service, a service-connected disability, or medications taken for his service-connected disabilities, including the residuals of his gunshot wound and his PTSD.

In December 2013, a VA medical professional reviewed the claims file and provided a negative opinion regarding a direct relationship between the Veteran's erectile dysfunction and active duty, his service-connected disabilities of gunshot wound to the abdomen and spastic bladder due to gunshot wound, and medications taken for service-connected gunshot wound to the abdomen, spastic bladder, and PTSD.  In providing the opinion regarding secondary service connection, the VA examiner noted the Veteran has overwhelming risk factors for erectile dysfunction, including diabetes mellitus hypertension, prostate cancer, tobacco use, and depression.  In this regard, the Board observes that the Veteran's PTSD is manifested, in part, by depressed mood.  See March 2013 VA mental disorders examination.  She further determined that there was no correlation between abdominal trauma and erectile dysfunction, especially in the absence of nerve damage, and that the Veteran had disc herniation of the lumbar and sacral nerve, which can result in nerve damage to the perineal region.  The examiner stated that, in the presence of the Veteran's overwhelming risk factors, to include depression, tobacco use disorder, age, and side effect of citalopram (which she later noted was used to treat service-connected PTSD), it was less likely than not that the Veteran's chronic use of pain medication caused his erectile dysfunction.  She further indicated that it was her opinion that the Veteran's erectile dysfunction was less likely than not related to the Veteran's service-connected disabilities or medications taken for such disabilities, i.e., citalopram for PTSD and Piroxicam for elbow pain.

The examiner also concluded that the Veteran's erectile dysfunction was worsened by his nonservice-connected uncontrolled diabetes mellitus, prostate cancer, status post external beam radiation treatment, hypertension, hyperlipidemia, atherosclerotic cardiovascular disease, and depression.  She noted that the absolute prerequisite for penile activity is an adequate arterial inflow to provide a constant source of intracavernosal oxygen and sufficient nitric oxide synthase to generate nitric oxide, and the Veteran has structural and nerve damage.  Therefore, the examiner determined that, although depression and certain medication can cause low libido/erectile dysfunction, the likelihood of the Veteran achieving erection in the absence of PTSD and medication is extremely low.

The Board finds that the examiner's rationale seems to inherently contradict the conclusion that the Veteran's erectile dysfunction is not caused or aggravated by his PTSD or the medications taken for it.  Specifically, the examiner notes that the Veteran's depression and use of citalopram are risk factors for erectile dysfunction and relies on the presence of such in finding that his erectile dysfunction is not related to his use of pain medication.  Then she finds that his erectile dysfunction is not caused or aggravated by the such disability and medication.  Additionally, the VA examiner did not address whether the Veteran's erectile dysfunction is aggravated by his service-connected disabilities of gunshot wound to the abdomen and spastic bladder, and/or medications taken for his service-connected disabilities.  See Allen, 7 Vet. App. at 448 (en banc) (the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection).

In December 2014, the Board found that an addendum opinion was needed to clarify whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected disabilities and/or medications taken for his service-connected disabilities.

In August 2015, a VA examiner opined that it is less likely than not that Veteran's erectile dysfunction is related to his service or caused or aggravated by his service-connected disabilities and/or medications taken for his service-connected disabilities.  The examiner explained that the Veteran's erectile dysfunction is caused by his non-service connected prostate cancer and diabetes mellitus and lumbar disc problems.  The examiner noted that the Veteran did not have erectile dysfunction documented for many years after service.  The examiner also noted that the December 2013 examiner referenced depression and depression medications in a long list of potential erectile dysfunction stressors, but concluded that such was not applicable to the Veteran as his erectile dysfunction was due to his prostate cancer and diabetes mellitus with lumbar disc problems.

Initially, the Board finds that the Veteran is competent to report erectile dysfunction in and since service, which is within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, the Veteran's credibility in reporting erectile dysfunction since service is diminished by clinical records showing that he reported good erectile power until 1999, approximately 18 years after his in-service gunshot wound and 10 years after latest period of service, and that he had been having sex and sired at least one child after service.  See VA examinations (February 2001; January 2006).  In fact, it was not until after the RO denied service connection for impotency that the Veteran began reporting that he had experienced erectile dysfunction since service.  Due to such internal inconsistency, the Veteran's report of erectile dysfunction since service lacks credibility and is afforded minimal probative value.

With respect to the Veteran's contention that his erectile dysfunction is due to a service-connected disability or a medication for a service-connected disability, the Board finds that this generally requires competent medical evidence.  See Waters, 601 F.3d 1274.  The etiology of the Veteran's erectile dysfunction is particularly complex as he suffers from numerous potential causes.  See, e.g., VA examination (August 2015).  As noted, the Veteran has not indicated he has specialized medical training which would enable him to be competent to address such complex medical matters.  Accordingly, he is not competent to offer an opinion as to the etiology of his erectile dysfunction and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence related to the etiology of the Veteran's erectile dysfunction consists of the February 2001 and August 2015 VA examination reports and the July 2011 urologist's opinion.

The Board finds that the July 2011 urologist's opinion is speculative, and thus, provides neither positive nor negative support for the Veteran's claim.  Fagan, 573 F.3d at 1289.  In this regard, the opinion is equivocal because the urologist stated that the Veteran's in-service injuries "could have caused erectile dysfunction, but again, I would have to review the records to render a more significant opinion."  Private urology (July 8, 2011); see Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the Veteran's death may or may not have been averted").  Additionally, notwithstanding the fact that the urologist was not familiar with the facts of the case, his use of "could" is a well-recognized marker for speculation.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (use of the term "could," is too speculative to support award of benefits).  For these reasons, the Board finds that the July 2011 urologist's opinion is speculative, and thus, afforded no probative value.

The unfavorable February 2001 and August 2015 VA medical opinions were rendered by medical professionals who reviewed the evidence of record, including the Veteran's contentions, and supported their conclusions with reasoned analysis and who are competent through education, training, and experience to offer medical opinions.  Their medical opinions are afforded great probative weight because they are factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board considered the Veteran's report of erectile dysfunction since service, but, as discussed above, finds that it is minimally probative due to its inconsistency with the remainder of the evidence of record, to include his other statements.  The Board finds that such statements are far outweighed by the competent, credible February 2001 and August 2015 VA medical opinions, which provide that the Veteran's erectile dysfunction is not causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected disabilities, and/or medications taken for service-connected disabilities.  Instead, these opinions attribute the Veteran's erectile dysfunction to nonservice-connected conditions.

Based on the foregoing, the Board finds that service connection for the Veteran's erectile dysfunction is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Gastrointestinal Disorder

The Veteran seeks service connection for a gastrointestinal disorder, to include GERD and hiatal hernia.  He contends that his condition is related either to an in-service gunshot wound and the residuals thereof, or to medications taken for those and other service-connected disabilities.  He is service-connected for a gunshot wound to the abdomen with injury to small bowel and colon, spastic bladder, left elbow injury of the ulna with traumatic degenerative changes, and PTSD.  In November 2014, he submitted a study linking GERD to PTSD in World Trade Center attack survivors.  The Veteran asserts that he has had symptoms of GERD since he was on active duty, for which he initially self-medicated with over-the-counter medications and did not seek medical advice.  See, e.g., Board hearing (November 2010).

Historically, the Veteran served on active duty from August 1977 to August 1986.  He was shot in the abdomen in January 1981.  He suffered small bowel and colon injuries that were surgically repaired and had a temporary colostomy that was reversed after one week.

Post-service treatment records reflect the Veteran's complaints of epigastric distress.  In this regard, a May 1995 VA treatment record reflects his complaints of reflux "after eating late at night."  A January 1997 private treatment record shows that the Veteran complained of nausea and that his "food wouldn't stay down."  The Veteran was diagnosed with GERD.  A separate July 1999 private treatment record also includes a diagnosis of GERD.

The Veteran underwent a VA examination in January 2014 and a medical opinion was offered in February 2014.  The examiner noted the Veteran's complaints of pyrosis, reflux, regurgitation, and nausea.  She further observed that, although the Veteran was diagnosed with GERD, a 1999 VA barium enema and February 2014 upper GI series was negative for this diagnosis.  Rather, the examiner diagnosed the Veteran with a hiatal hernia.  She stated that the Veteran's hiatal hernia is "an anatomical deformity, mainly congenital, and has no correlation with abdominal trauma, surgery, irritable bowel syndrome (IBS), or medication usage."  Rather, the examiner found that the Veteran's symptoms were likely related to his service-connected IBS.

In an attempt to determine whether the Veteran's reported symptoms were the result of a congenital disease or defect, and address other matters, the Board remanded the Veteran's claim for an additional opinion.  Though such an opinion was obtained in April 2015, it is not adequate for adjudication purposes.  In this regard, the examiner simply stated that the Veteran's hiatal hernia is a congenital defect, without a rationale beyond the fact that his medical records do not document that such disorder was caused by or aggravated beyond its normal progression by service, a service-connected condition, or medications for his service-connected conditions/gunshot wound abdomen/spastic bladder.  Furthermore, such opinion did not address all of the Board's inquiries.

Given the complex nature of the Veteran's claimed condition and its etiology, the Board requested a VHA opinion July 2016.

In September 2016, a physician and instructor of medicine in the division of gastroenterology with VHA reviewed the complete record, which includes the Veteran's relevant medical history, stated that, with regard to the nature of the Veteran's gastrointestinal disorder, he has had IBS, GERD, and hiatal hernia throughout the appeal period.

The VHA examiner stated that, upon a review of the Veteran's history, his hiatal hernia is congenital in nature.  In this regard, he noted that nothing in the Veteran's history suggests that he suffered trauma or underwent surgery that would have caused his hernia.  Specifically, he indicated that the Veteran's gunshot wound did not cause his hiatal hernia, since for that to happen, he would have had to suffer diaphragmatic injury that would have impaired his breathing and/or penetrating esophageal/gastric wounds, none of which were described in his original operative report.  The VHA examiner further stated that the Veteran's hernia is a congenital disease, as hiatal hernias, by their very nature, can worsen over time.  However, he determined that the Veteran's military service is unlikely to have aggravated his hiatal hernia.  The VHA examiner explained that the Veteran's hiatal hernia was not discovered until the February 2014 upper gastrointestinal series and that most patients who experience a permanent worsening of hiatal hernias have undergone a surgery involving the esophagus or stomach, which the Veteran has not.  Finally, he noted that medications do not exacerbate hiatal hernias, as they are an anatomic condition.

The VHA examiner further explained that there are a number of anatomic and lifestyle factors that predispose one to GERD, including being overweight, having a hiatal hernia, wearing tight clothing, eating late meals, eating shortly before going to sleep, and eating a diet high in fat, caffeine, chocolate, peppermint, or spicy foods.  The VHA examiner noted that the Veteran endorsed eating late at night and eating spicy foods exacerbate his GERD.

The VHA examiner opined that the Veteran's service-connected gunshot wound did not cause or aggravate his GERD.  He explained that there is no plausible mechanism by which a penetrating trauma can cause symptomatic reflux of acid from the stomach into the esophagus.

The VHA examiner opined that the Veteran's GERD is not caused or aggravated by medications for any of his service-connected disabilities.  He explained that he, a physician and instructor of medicine in the division of gastroenterology, is not aware of any good evidence linking medications to GERD.  The VHA examiner noted that some medications taken for pain, including aspirin and ibuprofen, can cause abdominal pain and dyspepsia, but that such is different from GERD.

With respect to the studies linking GERD to PTSD in World Trade Center attack survivors, the VHA examiner opined that is difficult to generalize this association to all patients who suffer from PTSD, since World Trade Center attack survivors were exposed to large amounts of dust and other substances that may have predisposed them to GERD.  He further explained that the World Trade Center attack survivors would understandably be at high risk for developing PTSD, and it is logical to assume that those with the highest amounts of trauma and environmental exposure would have high prevalence of both GERD and PTSD.

The VHA examiner opined that it is less likely as not that the Veteran's GERD is directly related to military service.  He noted that if the Veteran developed for eating habits during his military service, then a conceivable connection between his service and GERD could be made.

As an initial matter, the Board notes that it is undisputed that the Veteran has had a history of stomach problems since his in-service gunshot wound and, in light of such, has been service-connected for IBS, which has been evaluated as gunshot wound to abdomen with injury to small bowel.  See, e.g., VHA opinion (September 2016); Rating Decision (August 2009).  

However, with regard to the Veteran's current claim for service connection for an upper gastrointestinal disorder, which includes his currently diagnosed hiatal hernia and GERD, the matter turns upon whether such is related to his military service or his service-connected disabilities, to include any required medication.

Initially, the Board finds that the Veteran is competent to report symptoms typically associated with gastrointestinal disorders, such as epigastric distress, chest pain, and reflux, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno, 6 Vet. App. at 469-71.  However, GERD and hiatal hernia are not simple medical conditions the Veteran is competent to self-diagnose because such diagnoses fall outside the realm of common knowledge of a lay person, that is, such diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to their etiology is equally complex, especially given that they were not diagnosed until several years after separation from service and, as indicated by the September 2016 VHA examiner, the Veteran has suffered a number of stomach problems in and since service and he takes medication that can produce symptoms similar to those that manifest with GERD.  Additionally, competent medical evidence is generally required to support a claim of secondary service connection as the effect one disability has upon another involves complex medical issues.  See Waters, 601 F.3d 1274.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose GERD or hiatal hernia or offer an opinion as to their etiology.  Therefore, his statements made in this regard are afforded no probative value.  Davidson, 581 F.3d at 1316.

The competent evidence relating to the nature and etiology of the Veteran's current gastrointestinal disorders consists of the September 2016 VHA examiner's opinion.  As discussed above, the other medical opinions have, for various reasons, been deemed inadequate to evaluate the Veteran's claim.  The September 2016 opinion was rendered by a medical professional (a physician and instructor of medicine in the division of gastroenterology) who reviewed the evidence of record, including the Veteran's contentions and submitted medical literature, and supported his conclusions with reasoned analysis and who is competent through education, training, and experience to offer medical opinions.  The VHA examiner's opinion is afforded great probative weight because it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez, supra; Stefl, supra.

The Board has also considered the medical treatise article the Veteran submitted in support of his claim.  As an instant matter, the Board again finds highly probative the September 2016 VHA examiner's opinion that the medical article does not support the Veteran's contention that his service-connected PTSD caused or aggravated his GERD.  In this regard, the physician explained that the article generally discusses the correlation between World Trade Center attack survivors and incidents of GERD and PTSD.  However, he found that the findings discussed in the article are not applicable to the Veteran because, unlike the Veteran, World Trade Center attack survivors were predisposed to GERD, when exposed to large amounts of dust and other substances, and PTSD, when exposed to the violent attack.

Furthermore, the Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, the treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  In this regard, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).

In this case, the medical article submitted by the Veteran studies subjects (World Trade Center attack survivors) who were exposed to unique environmental stressors that predisposed them to GERD and PTSD.  The evidence does not suggest that the Veteran has been exposed to such unique stressors.  Additionally, the article was not accompanied by any corresponding clinical evidence specific to the Veteran.  Significantly, the September 2016 VHA examiner's opinion indicates that the results of the study are not applicable to the Veteran.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is afforded no probative weight.  Wallin, supra; Sacks, supra.

Based on the foregoing, the Board finds that the Veteran's hiatal hernia is a congenital disease, and was not aggravated beyond its natural progression as a result of his military service.  Furthermore, the Board concludes that his GERD is not shown to be causally or etiologically related to any disease, injury, or incident in service, and was not caused or aggravated by service-connected disabilities, and/or medications taken for service-connected disabilities.  Therefore, service connection is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for erectile dysfunction is denied.

Service connection for a gastrointestinal disorder, to include GERD and hiatal hernia, is denied.



____________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


